Citation Nr: 1243446	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1965 to October 1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  The claim is now in the jurisdiction of the Cleveland, Ohio RO.

In May 2009, the Veteran appeared at a hearing at the RO in front of a Decision Review Officer.  A transcript of that hearing is in the file.  In March 2010, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also in the claims file.

In May 2012, the Board sought an advisory opinion from the Veterans Health Administration (VHA) on the question of whether the Veteran's current cervical spine disability was incurred in or aggravated by service.  The opinion was received in June 2012 and a copy was furnished to the Veteran and his representative.  The Veteran submitted additional statements and evidence in response to this opinion and those were forwarded to the VHA medical expert in September 2012 with a request for a clarification or additional opinion addressing the issues raised.  The VHA expert provided a clarification opinion in October 2012 which addressed the Veteran's contentions.  The Veteran and his representative were provided with copies of the addendum opinion and the Veteran submitted a response in November 2012 regarding the second opinion.  The Board has considered all of the arguments and evidence presented in rendering the decision below. 


FINDING OF FACT

A cervical spine disability was not manifested in service nor within one year of service separation; the current cervical spine disability is not shown by the competent and credible evidence to be the result of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection of a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate the claim(s) and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder, as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability.  Ultimately the claim was remanded for an examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

The Veteran was provided with a VA examination in August 2010 with respect to his claim of service connection for a cervical spine disability.  In addition, as noted above, the matter was twice referred for expert VHA medical opinions on the question, in June 2012 and in October 2012.  The Veteran challenged the June 2012 letter requesting the original VHA expert medical opinion, specifically objecting to a bolded request that the examiner address the Veteran's lack of any neck pain until shortly before his 2007 surgery, asserting that this was an attempt to sway the expert opinion.  In reviewing the claims file, the request letter, and the opinion received, the Board finds the request for comment on the lack of symptoms, and the use of bold-face type in making that request, was not improper.  The Veteran himself was adamant in his response to the August 2010 VA examination that the examiner's assumption that he had a long history of neck pain may have undermined the validity of the examiner's opinion because that statement was clearly contradicted by the record.  To insure against any further incorrect assumptions or having the VHA provider overlook an aspect of the claim which the Veteran considered crucial, the Board drew the expert's attention to that consideration.  As the resulting opinions considered all aspects of the Veteran's medical history and the arguments and medical literature submitted by the Veteran, the opinions are clearly proper and comprehensive and there was no resulting prejudice to the Veteran.  

Moreover, while the Veteran indicated that, in his opinion, the Board's instruction that the expert consider the June 2009 letter from his VA surgeon was not complied with, the Board disagrees.  It is true that the surgeon was not identified by name; however, the specific response provided by the surgeon was noted and discussed by the expert.  Moreover, to the extent the Veteran is claiming that the expert's response was inadequate for relying on negative x-ray and MRI findings, when in fact he is actually claiming "soft tissue injury," is unpersuasive.  Indeed, a fair review of the expert's response shows that several other factors, in addition to the negative x-rays and MRIs, were considered, to include the Veteran's conceded absence of neck complaints for many years after service.

In sum, the Board notes that the VHA medical opinions and the VA examination report contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for adjudicative purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, including spondylosis, and degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts 

The Veteran seeks service connection for a cervical spine disability (claimed as neck injury), which has been diagnosed as spondylitic cervical myelopathy.  He asserts that this disability was incurred in service or is the result of his service, specifically from the impact of multiple parachute jumps and from whiplash due to an accident in April 1967.  

The Veteran's DD-214 shows that he earned a parachute badge in service.  Service treatment records show that in April 1967 he was treated as an inpatient for one to two days after losing consciousness and sustaining a concussion when he ran into a stationary guided missile.  At the time, X-rays of the skull were read as normal and cranial and vital signs remained intact.  His headache subsided and he had no complaints of nausea, vomiting, or visual disturbance.  There were no complaints of neck pain.  Neurological examination was within normal limits and he was diagnosed with a mild cerebral concussion and released to return to duty.

Service treatment records subsequent to those at the time of the April 1967 injury contain no discussion of any further symptoms or treatment related to the injury, to specifically include any whiplash or neck pain.  There are likewise no service treatment records showing neck pain or neck injury related to parachute jumps or any other cause.  The August 1970 service separation examination was normal and the Veteran did not identify any neck pain or other symptoms on the health history questionnaire.

A VA treatment record dated in December 1998 noted a prior medical history of a pinched nerve in the neck, but provided no further details.  

An April 2007 imaging study of the cervical spine showed severe degenerative changes, but no fracture or dislocation.  There was bilateral neural foramina encroachment, most severely at C5-6 and C6-7.  

In May 2007, the Veteran was seen by a VA neurologist for complaints of left arm symptoms beginning a few months earlier with no traumatic causes.  The provider noted that the Veteran was known to have arthritis in other joints and that his known bulging discs in his lower back were acting up and causing him pain.  The Veteran's main focus was the problems in his arms and shoulders, which the doctor attributed to degenerative joint disease based on a review of the April 2007 X-ray report.

A MRI in June 2007 showed some loss of normal lordosis, but no gross subluxation or evidence of acute fracture.  There were multiple disc herniations from C3 to T1, but no abnormalities of the soft tissue.  

On June 6, 2007, the Veteran was seen by the VA neurologist for follow-up treatment.  He reported occasional minor symptoms in his right arm and neck aches, but examination had shown no signs of myelopathy.  The doctor discussed the Veteran's MRI report with him, pointing out and explaining the severe degenerative joint disease and apparent cord compression, as well as the possible surgical approaches, risks, and options.  The Veteran was advised not to undergo spinal manipulation or do any heavy lifting.  He requested a referral to a neurosurgeon for possible surgery.

Upon July 2007 neurosurgical consultation, the Veteran reported an atraumatic onset of bilateral arm pain about six months prior, with associated numbness and tingling in the arms and fingers.  The record showed he had previously undergone surgery for frozen shoulders, once on the left shoulder and twice on the right shoulder, as well as a right ulnar transposition.  

In August 2007, the Veteran filed a claim of service connection for a neck injury, which he explained was the result of running into the wing of a missile, causing his head to snap back, his feet to kick forward, and him to land on the cement floor, hitting his head and knocking himself unconscious.  He stated that since that injury he had experienced severe headaches and numbness, as well as difficulty walking.  Despite multiple tests and examinations to determine the cause of his complaints, his head injury in service and any effect on his neck had been completely disregarded.  A neurologist at VA had recently ordered an MRI, which revealed a significant amount of damage to the Veteran's neck.  The Veteran asserted that the severe damage was not associated with age but with an injury which had triggered long-term progressive degeneration that often did not manifest for 30 to 40 years.  

In September 2007, the Veteran underwent surgical diskectomies of C4-5, C5-6, and C6-7, a C-5 corpectomy, and placement of a cervical plate from C4 to C7.  The surgeon noted an atraumatic onset of symptoms in the upper arms and shoulder about eight months previously.  A post-operative diagnosis of cervical spondylotic myelopathy was rendered.

In October 2008, the Veteran underwent additional surgery to repair a fracture to the previous fusion of C4-C7.  

The Veteran has repeatedly stated that his VA neurologist told him the type of cervical problem he currently has takes over 30 years to develop.  He said that he was told the protruding discs in his spine were the result of a past injury and could have been worsening over the past 30 years.  He cites as evidence the chronic radicular symptoms of pain, numbness, and tingling in his arms over the years, as well as PTSD and other conditions, all of which he feels are attributable to the 1967 injury and are therefore proof that his neck condition may also have resulted from that incident.  Notably, he has specifically stated that he is limiting his service-connection claim to the cervical spine disability, and does not wish to include or file separate claims at present for headaches, shoulder problems, or any other disabilities which he believes resulted from the 1967 injury.

The Veteran has also submitted multiple articles regarding medical research on head injuries and whiplash.  

At the May 2009 hearing before a Decision Review Officer, the Veteran testified that as a paratrooper he made maybe 30 jumps in full field gear.  He sometimes hit the ground pretty hard, but only once or twice had to take a few moments to recover completely.  He said he did not sustain any specific injuries to the upper area of his body.  The only real incident was the collision with the stationary missile in 1967, which left him dizzy and disoriented within a short time.  He did not recall any specific testing, including x-rays, being done at the hospital, but stated he had lost his memory for a short time.  He had ringing in his ears, which subsided about a year later, but no other symptoms including pain or discomfort in his neck.  

After service, the Veteran was treated for falling and shaking beginning in the mid to late 1970s.  He testified that, based on his research, the whiplash effect could take three or four years to become evident, with the vertebrae moving a little more out of line over time.  He had been treated in 1993 for tennis elbow, which was due to overwork, and in 1994 for rotator cuff impingement in the right shoulder due to a torn muscle in his shoulder socket.  He had undergone two surgeries, one in September 2007 where they put in a plate and screws, and a second for the implantation of rods and screws in September 2009.  The Veteran testified that Dr. Samman told him his neck configuration was either the result of a very traumatic accident or was due to an injury 30 to 40 years before which caused the vertebrae to gradually shift. 
 
A June 2009 statement submitted by Dr. Tinley, the Veteran's surgeon, noted his conversation with the Veteran regarding whether his current cervical spine condition was related to displaced discs in his younger years.  The provider stated that there was no way of proving that, especially since it was a chronic, degenerative process that was not evaluated until over 25 or 30 years after the injuries in question.  He did concede that it was possible that prior injuries could have incited or worsened his cervical degenerative condition, but again without diagnostics and appropriate medical records from the time of the injury, there was no way to prove it.

At the March 2010 hearing before the Board, the Veteran testified that while participating in an exercise in service in 1967, he ran head on into a stationary missile and suffered a concussion.  He was briefly unconscious and was hospitalized for two days; he had residual ringing in his ears, but no noticeable problems with his neck.  He had participated in parachute jumps which jostled him around, but otherwise had not sustained any injuries to his head or neck.  He discussed the statement by his surgeon, Dr. Tinley, regarding the problems with his neck and the fact that the doctor felt he had a very good lower back for his age.  He said he first started to feel problems, such as kinks in his neck, in about the mid-1970s.

Upon August 2010 VA examination there was no evidence of the Veteran sustaining a neck injury in service, but there was evidence of a concussion.  The examiner stated that the Veteran had experienced neck pain for many years, with multiple operations, and still reported soreness and tenderness in the cervical spine as well as radiating symptoms in his arms.  The Veteran's range of motion was markedly limited and he had tenderness and spasm throughout the cervical spine.  The examiner diagnosed postoperative cervical disc disease and offered the opinion that it was not related to service but was a naturally occurring phenomenon.

In August 2010 the Veteran submitted multiple letters and statements contesting the VA examiner's statement that he had neck pain for many years.  He asserted that this was an erroneous assumption on the examiner's part and that he had never been treated for neck pain, as shown in the medical records.  He had experienced headaches and other problems such as numbness in his arms, but no neck pain, even as late as 2007, the date of the cervical X-rays which indicated degenerative joint disease.  The Veteran argued that the reference to neck pain was evidence that the examiner had not reviewed the medical records, which clearly showed no reports of neck pain, and that this was proved that the examination was inadequate.

In an October 2010 addendum opinion, the VA examiner noted that he had reviewed the statement by Dr. Tinley and the complete record and found no evidence to suggest or support that the Veteran's current disability was aggravated by his military service, and he still felt it was due to a naturally-occurring phenomenon.

The June 2012 VHA expert opinion noted that the entire claims file, including the Veteran's statements, service treatment records, and VA treatment records had been reviewed.  The expert noted the Veteran's claims that his current cervical spine disorder was due to the injury in service when he ran into a missile and suffered a concussion and possible whiplash, with a 35 to 40 year progression of symptoms.  The expert offered the opinion that it is less likely than not that the Veteran's diagnosed cervical spine disorder, including spondylotic myelography, arthritis, and any postoperative residuals are due to his military service, to include the concussion incident and his duties as a paratrooper.  The basis for the expert's opinion was that any fracture or dislocation which might have been suffered in service would have still been evident on X-rays and MRIs many years later; however, all reports of imaging studies noted no evidence of fracture or subluxation.  The expert noted that the medical articles submitted by the Veteran regarding whiplash injuries did address these types of injuries as the source of chronic pain and radicular symptoms, usually accompanied by continuous neck pain from the time of injury.  The Veteran has vehemently denied having any neck pain until a short time prior to his 2007 surgery, some 40 years after the injury in service.

In response to the VHA opinion, the Veteran submitted additional evidence and argument on his claim.  He corrected the examiner's description of the mechanism of injury, emphasizing that he struck his head on the wing of the missile, his head snapped back, and he fell backward onto the concrete floor, where he again hit his head and was knocked out.  He argued that the statement from his VA surgeon that it was possible or plausible that prior injuries could have incited or worsened his cervical spine condition were not properly considered.  He also denied ever having claimed to have suffered a fracture, but asserted that he might have suffered a subluxation at the time of injury, although without the original X-rays this could not be determined.  He noted that his diagnosis was cervical spondylotic myelopathy and that, based on an attached chiropractic study, myelopathy is the muscle component of subluxation, therefore demonstrating that he had sustained a subluxation.  He argued that other symptoms, including his hand and arm problems, high blood pressure, and sinus problems, were manifestations of his subluxation.

In response to a request for addendum opinion or clarification, in October 2012, the VHA expert provided an additional opinion, specifically addressing the points raised by the Veteran's response.  He stated that he stood by his previous opinion that it was less likely than not that the Veteran's currently diagnosed cervical spine disorder was caused by, the result of, or related to the Veteran's military service, to include the concussion injury and his duties as a paratrooper.  The expert noted that pre-surgery X-rays and MRI findings demonstrated severe degenerative changes in the cervical spine, but no evidence of traumatic subluxation.  The expert noted that the Veteran did not seem to understand that degenerative subluxations occur with age, whereas traumatic subluxations are acute and permanent changes which would have still been evident on X-rays, even 40 years later.  However, the lack of such changes on X-rays or MRIs showed that he had not sustained an injury to his neck.  He corrected the definition of myelopathy cited by the Veteran, noting that it is a description of the neurologic manifestations of encroachment on the nerves in the spine, which fit the symptoms the Veteran exhibited.  "It should be noted that cervical myelopathy is a very common problem found in patients as they age.  It is most often a degenerative process and not directly related to any trauma."  The expert acknowledged that the Veteran had sustained an injury in service, including a concussion, and possibly other injuries as a paratrooper.  He also acknowledged that the Veteran has a current cervical spine disability.  However, in his considered medical opinion, there was no connection between any incident in service and the current disability, especially seeing as there were no symptoms of neck pain or radicular symptoms for many decades after service.

In response to the second VHA expert opinion, the Veteran submitted additional evidence and argument.  He submitted a November 2012 statement written by Dr. Bunker expressing that it was more likely than not that the Veteran's years of paratrooper skydiving incited his present degenerative neck condition and resulting neurological symptoms.  

The Veteran's own written statements of November 2012 took issue with the VHA examiner's finding that he had not experienced any pain due to his concussion injury in service.  First, he observed that the ringing in his ears for a year after the injury was quite painful, that his diagnosed PTSD likely masked his physical pain, and that the studies only said symptoms of traumatic subluxation "may" result in pain, but it was not definitive.  He argued that he only claimed to have incurred a soft tissue injury in service, not a fracture.  He further argued that the VHA expert had clearly agreed with the medical studies cited by the Veteran which indicate that whiplash injuries could cause problems with the cervical spine but not result in pain for some 30 to 40 years after the initial injury. 


Analysis

The Veteran has not alleged, and the evidence does not show, that he had manifestations of a cervical spine disability during service.  As such, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) is not established. 

In addition, a cervical spine disability, to include cervical spondylotic myelopathy and/or degenerative joint disease, was not manifested to a compensable degree within the first year after service separation.  Therefore, service connection as a as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. § 3.309 is likewise not shown.

Service connection under 38 C.F.R. § 3.303(b) is also not established, because there is no evidence of chronicity of a cervical spine disability in service or continuity of symptomatology related to such a disability after service.  In this regard, the Veteran's own statements, as described above, deny a history of neck pain until 2007, long after separation from service.  While he also claims radicular symptoms, those too have been reported as arising around 2007, which is further confirmed by a review of the clinical records.

The central focus in this matter is whether service connection is established under 38 C.F.R. § 3.303(d), based on diagnosis of a disability after discharge where all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  Here, the Veteran has a clear current disability, cervical spondylotic myelopathy of the cervical spine or neck.  He had a clear injury in service, in the form of a concussion and possible whiplash resulting from running into a stationary missile, although it is unclear whether or to what extent the incident impacted the Veteran's cervical spine.  In addition, the record clearly shows that the Veteran earned his parachute badge in service and would therefore have engaged in multiple parachute jumps.

The question at issue is whether the conditions of the Veteran's military service, to include both his parachute jumps and his 1967 injury, are responsible for his current cervical spine disability.  The Veteran contends that they are, and has submitted numerous statements and arguments, as well as articles regarding medical research, in support of his position.  The specific points that he argues support his position are that he had no neck or cervical spine pain until shortly before his 2007 surgery, that he did have radicular-type symptoms of arm pain, numbness, and tingling, and that the articles cited describe degenerative conditions, including whiplash and subluxations, as taking as long as 30 years to manifest after an injury.

Although the Veteran is competent to describe the injury in service and his current symptoms, which he can observe, he has no special medical expertise to provide a diagnosis of a cervical spine disability or to link his current diagnosis to any event in service, both of which require the application of medical expertise to the facts presented, which includes the Veteran's history and symptomatology.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), noting general competence of lay persons to testify as to symptoms, but not a medical diagnosis and noting by example the competence of lay testimony with regard to a broken leg, but not a form of cancer).

In addition, the medical articles submitted by the Veteran, while pertaining to the type of disability he currently has and providing historical background for such a disability, do not specifically address the facts of the Veteran's claim.  Rather they address possible links between known causes and subsequent disabilities.  In this instance, the Veteran is using a known subsequent disability to extrapolate possible injury that may have occurred some 40 years prior to its manifestations.  In this regard, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  Here, though, the Board does not assign this evidence much weight as it does not establish a correlation between the Veteran's current cervical spine disability and any incidents or injuries occurring during his period of active duty service with any degree of medical certainty.  Further, this evidence does not address the facts that are specific to his case.  As such, these articles are of limited probative value.

The competent medical evidence in this case consists of the VA medical examiner's opinion, the VHA medical expert's opinion, and the statements or opinions provided by the VA neurologist, the VA surgeon and by private physician Dr. Bunker.  The probative value of each must be evaluated individually and in context with the others to render a full and fair adjudication.

Dr. Bunker's November 2012 statement links the Veteran's present degenerative neck condition and neurological symptoms to his years of paratrooper skydiving in the military.  Notably, the Veteran has stated he had a few hard landings as a paratrooper for about four years, but sustained no injuries.  Dr. Bunker did not provide a rationale or explanation for his statement that the Veteran's current disability was linked to the rather limited paratrooper duties, nor did he include any explanation for the nearly 40 year absence of any symptoms of cervical injury.  Failure to account for all of the pertinent evidence and history of the condition means that this medical opinion is afforded only slight probative value.

The Veteran points to the statements of the VA neurologist and VA surgeon as being supportive or even dispositive with respect to his claim that the current cervical spine disability is related to the 1967 injury in service.  The VA surgeon who performed the Veteran's 2008 cervical spine surgery provided a written statement indicating that it is possible the current degenerative cervical spine disability was caused or aggravated by an injury when the Veteran was younger.  The statement in question did not identify any specific injury, to include the 1967 injury, and was phrased as a possibility or plausibility.  Medical evidence that is speculative, general, or inconclusive in nature cannot be used to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Further, the VA surgeon stated that without more detailed and specific information such as imaging studies at the time of such an injury, there would be no way to provide a clear answer.

While the Veteran has stated that his VA neurologist told him his cervical spine disability was related to an injury occurring 30 to 40 years ago, and points to the June 6, 2007 treatment note as supporting evidence, the record does not reflect any opinion by the neurologist as to the cause or origin of the Veteran's current disability.  Regarding the statements as to what the Veteran had been told by his doctor, such evidence is not deemed competent here.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a layperson's account of what a doctor purportedly said is too attenuated and inherently unreliable to constitute medical evidence); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by [CAVC]."

The August 2010 VA examiner's opinion, while cursory, weighs against the Veteran's claim.  Specifically, the examiner stated that the Veteran's cervical spine disability is a naturally occurring phenomenon.  While the examiner erroneously stated that the Veteran had a long history of neck pain, which the Veteran has vigorously denied, the Board notes that even when presuming a prolonged period of symptomatology, the examiner found that the cervical spine disability was not the result of any incident in service.

The VHA opinions sought and obtained by the Board are based on a comprehensive review of the entire record, including the Veteran's service treatment records, his statements and testimony regarding his injury and symptoms, the medical articles submitted, and the opinions of the VA examiner, the VA surgeon, and VA neurologist.  These opinions are against the Veteran's claim of service connection.  Specifically, the VHA opinions noted that the X-ray and MRI results showing no evidence of any prior acute or traumatic fracture or subluxation and Veteran's absence of any neck pain complaints until just prior to his 207 surgery demonstrate that the current disability is not attributable to an incident 40 years prior.  The expert stated that not only did the treatment records at the time of the 1967 injury reflect normal X-rays, but that any prior acute injury to the cervical spine, whether from this incident or from hard landings on parachute jumps, would have been apparent on X-ray and MRI studies prior to surgery.  Even the Veteran's radicular symptoms had not been manifested for at least a decade after service and therefore were against the claimed nexus to any in-service event.  The VHA expert specifically noted that the Veteran's current disability is a common one with aging, and thus a degenerative process not related to a specific traumatic event.  Again, the onset of pain many years after service supported aging as the cause of the Veteran's disability.

In weighing and assessing the evidence, the Board assigns the most probative value or evidentiary weight to the opinion of the VHA expert, who has the requisite medical training, knowledge, and expertise to render a competent medical opinion.  His considered opinion that the Veteran's current cervical spine disability is the result of aging rather than any acute injury in service is consistent with the evidence regarding the onset of symptomatology and with the opinion of the August 2010 VA examiner, who used the equivalent expression "naturally occurring process."  The VA neurologist reported statements linking the current disability to an old injury are not supported by the record and the VA surgeon's statements regarding an injury in the Veteran's youth are, by his own phrasing, speculative.  Dr. Bunker's statement linking the disability to paratrooper activities is without any supporting rationale and seems to have been made without any review of the evidence of 40 years without neck pain or any of the other medical evidence.

With respect to the Veteran's own opinions as to the cause of his current cervical disability, it is acknowledged that a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.  In this instance, though, the question of etiology is complex and extends beyond an observable cause-and-effect relationship.  As such, his own beliefs as to the etiology of the claimed beck disability do not constitute competent evidence under the facts of this case.

In short, the Board has considered all of the competent independent medical evidence as to the question of medical causation, and finds that the preponderance of the evidence herein is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


